 



Exhibit 10.25
XenoPort, Inc.
Term Sheet for Director Cash Compensation
     Effective immediately upon approval, the Board of Directors (the “Board”)
of XenoPort, Inc., a Delaware corporation (the “Company”), approved a policy
regarding cash compensation for its non-employee directors. The policy provides
that:

  •   each non-employee director will receive $20,000 per year for service as a
board member;     •   the lead independent director of the Board will receive an
additional $10,000 per year for service as lead independent director of the
Board;     •   each non-employee director will receive an additional $2,000 for
each Board meeting attended in person ($1,000 for meetings attended by video or
telephone conference);     •   the chairman of the audit committee will receive
an additional $10,000 per year for service as chairman of the audit committee;  
  •   each member of the audit committee will receive $2,000 per committee
meeting attended in person (or by video or telephone conference);     •   the
chairmen of each of the compensation committee and nominating and corporate
governance committee will each receive an additional $5,000 per year for service
as chairmen of the compensation and nominating and corporate governance
committees; and     •   each member of the compensation and nominating and
corporate governance committees will receive $500 per committee meeting attended
in person (or by video or telephone conference).

     All of the Company’s directors are reimbursed for out-of-pocket expenses
incurred in attending Board and committee meetings and for the reasonable
expenses incurred by directors to attend programs designed to provide continuing
education regarding the appropriate role of directors in a public company.

 